Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 05/14/2021.
Claims 1, 5, 10, 20 have been amended by Applicant.
Claim 4 has been canceled by Applicant.
Claim 21 has been added by Applicant.
Claims 1-3, 5-21 are currently pending and have been rejected as follows. 
Response to Amendments
112 (a) in the previous act is maintained in part with an explanation below.  
112(b) rejection in previous act is withdrawn in view of Applicant amending as suggested.
101 rejection in the previous act is maintained as explained below. 
Response to Arguments / Amendments 
Applicant’s 05/14/2021 amendment necessitated new grounds of rejection in this action.
Response to 112(a) Arguments
Argument A Remarks 05/14/2021 p15 ¶1-¶2 cites Spec [0024], [0034] as support 
for “in executing the adjusted risk assessment methodology, inhibiting implementation of the automation opportunity when the adjustments to the risk factors, the factor weights, or the scoring matrix render the automation opportunity noncompliant with the code of regulations and the ruleset”.
	Examiner fully considered Applicant’s argument but respectfully disagrees finding it unpersuasive, because such disclosure merely inhibits the implementation of the opportunity until approval is granted by risk / reward assessment module 203 (Spec ¶ [0024]), or until a user provides proof that the automation opportunity is compliant with the rules and/or regulations applicable to the automation opportunity (Spec. ¶ [0033]).
	At no point does Original Specification disclose “inhibiting” “the automation opportunity” “when the adjustments to the risk factors, the factor weights, or the scoring matrix render the automation opportunity noncompliant with the code of regulations and the ruleset” as claimed (bolded emphasis added). In fact Original Spec. ¶ [0039] 1st sentence teaches the opposite, namely that “Users with the requisite permissions may adjust risk factor data corresponding to the automation opportunity after implementation of the automation opportunity”. Examiner reminds: “One shows that one is in possession of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious.” Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, No. 96-1168, 107 F3d 1565. 112(a) rejection on this limitation is maintained.
Argument B: Remarks 05/14/2021 p.16 ¶2- p. 17 ¶1 cites Original Specification
¶ [0038], ¶ [0039], ¶ [0041], and ¶ [0027], as support for:
	- “comparing the performance data to the risk grade to determine a variance
between the list of risk factors associated with the automation opportunity in the system
and a realized risk from performance of the automation opportunity”; 
	- “determining the risk grade calculated for the automation opportunity is inaccurate based on determining the variance from the comparison of the realized risk from the performance data to the risk grade”. 
Applicant’s argument B has been fully considered and are persuasive.  
The 35 USC 112(a) rejection on the “comparing” limitation has been withdrawn. 
Argument C: Remarks 05/14/2021 p.18 - p.19 ¶2 cites Original Specification
¶ [0037] - ¶ [0038], ¶ [0024], ¶ [0039] as support for “recording performance data” and “performing the automation opportunity”.
Applicant’s argument C was fully considered and is persuasive, with the Examiner interpreting implementing automation opportunity as performing automation opportunity.
   The 35 USC 112(a) rejection on the limitation “performing the automation opportunity to record performance data” has been withdrawn. 
Response to prior art Arguments
The combination of Applicant’s prior art arguments A. through E. at Remarks 05/14/2021 with respect to independent Claims 1, 10, 20 have been fully considered and are persuasive.  The prior art rejections of Claims 1-3, 5-20 has been withdrawn. For the specific rationale see section Examining Claims with respect to prior art below.
Response to 101 Arguments
Applicant’s 101 arguments were fully considered but they are unpersuasive. Specifically 
Remarks 05/14/2021 p.21 ¶3 argues that amended independent Claim 1 provides an unconventional technological solution to a technological problem; the problem being 
assessing implementation of an opportunity based on user inputs defining corresponding risk of the opportunity when evaluating compliance of the opportunity with applicable 
Remarks 05/14/2021 p.21 last ¶ - p.22 ¶2 argues that amended independent Claim 1 achieves this solution by providing a sequence of steps that, in specific combination to define a process of learning risk factor(s), factor weights, and/or scoring matrix iteratively adjusted with each implementation to improve assessments for implementing opportunities based on a methodology improved from production of enhanced data as a result of performing the automation opportunity and determining a variance from the risk factors initially calculated for the opportunity based on risk factor data originally defined by the user. Thus claim 1 is particularly configured to address the specific problem of automating the implementation of opportunities based on the risk factors inaccurately associated with the opportunities, providing patent eligible improvement through at least 
	(1) performance of the automation opportunity to generate and record performance data related to the automation opportunity, 
	(2) adjusting the risk assessment methodology for implementing automation opportunities based on the recorded performance data indicating the initial risk factors associated with the opportunity being inaccurate, and 
	(3) implementing (or inhibiting implementation of) automation opportunities based on the adjusted risk assessment methodology.
	Examiner fully considered Applicant’s arguments but respectfully disagrees.
reincorporating all his findings & rationales at Non-Final Act 02/17/2021 p2-p4, p13-p18. 
	Examiner further points to MPEP 2106.04(a)(2) II A. providing an example where “The fundamental economic practice at issue was hedging or protecting against risk. The applicant in Bilski claimed a series of steps instructing how to hedge risk, i.e. how to protect against risk. 561 U.S. at 599, 95 USPQ2d at 1005. The method allowed energy suppliers and consumers to minimize the risks resulting from fluctuations in market demand for energy”.  Here, the claims similarly set forth or at least describe the mitigation, hedging of risky “opportunities”. For example independent Claims 1, 10, 20, mitigate 
the risk by “inhibiting the automation opportunity when the adjustments to the risk factors, the factor weights, or the scoring matrix render the automation opportunity noncompliant with the code of regulations and the ruleset”, while dependent Claims 2,15,16,19, disclose “a list of one or more mitigation options associated with the automation opportunity”.
	Here, such mitigation, hedging of risky “opportunities” is based on “variance” or fluctuations between risk factors defined by data received from the user and a realized risk recorded from the performance [see Remarks 05/14/2021 p.21 ¶2]. These concepts are remarkably similar to the mitigation of the fluctuations in “Bilski” cited by MPEP 2106.04(a)(2) II A in the abstract grouping of “Certain Methods of Organizing Human Activities” and relevant to Applicant’s admission at Remarks 05/14/2021 p.20 last ¶ to p.21 ¶1 that “amended claim 1 is directed toward solving the problem of determining an automated risk assessment methodology for use in implementing automation opportunities based on a corresponding risk grade of the opportunity. Automation opportunities initially associated with a risk grade defined solely by the user (e.g., input data from a user device) may include sources of potential error and inaccuracies” further explained at Remarks 05/14/2021 p.21 ¶2 - p. 22 ¶2. 
	This finding is particularly important since an “improvement in the judicial exception itself” [as argued above at Remarks 05/14/2021 p.22 ¶1 - ¶2] “is not an improvement in technology” per MPEP 2106.04(d)(1) and USPTO “October 2019 Update: Subject Matter Eligibility p13 mid-¶2: “the word improvements in the context of this consideration is limited to improvements to the functioning of a computer or any other technology/technical field, whether in Step 2A Prong Two or in Step 2B”. 
 	Similarly, MPEP 2106.04 I. cites “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979” to state that a “groundbreaking, innovative, or even brilliant discovery” [here argued at Remarks 05/14/2021 p.21 ¶3- p. 22¶2]  “does not by itself satisfy the §101  inquiry" further corroborated by “SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02,2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant” (as argued above at Remarks 05/14/2021 p.21 ¶3 - p. 22¶2 in light of Original Specification ¶ [0002]-¶ [0004]), “those features are not enough for eligibility because their innovation is innovation in ineligible subject matter” [here improving already abstract grouping of “Certain Methods Of Organizing Human Activity] “An advance of that nature is ineligible for patenting”. 
	Simply said here, as in “SAP”, “no matter how much of [such] an advance in the Certain methods of organizing human activity] with no plausibly alleged innovation in non-abstract application realm. This is corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” p1683 ¶1, again undelaying the difference between improvement to an entrepreneurial goal objective [as argued above at Remarks 05/14/2021 p.21 ¶3 - p. 22 ¶ 2], versus improvement to actual technology, further supported by MPEP 2106.04, and prior guidance at 2019 PEG Advanced Module Slide 20, USPTO Memorandum-Recent Subject Matter Eligibility Decisions McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc. and BASCOM Global Internet Services v. AT&T Mobility LLC, November 2, 2016 p.2 ¶5-¶6: the asserted particular solution still needs to be a technological solution.
	MPEP 2106.04(a)(2) III. C. 2. similarly cites “Symantec” and  “FairWarning” to state that performing a mental process in a computer environment [as reflected here by “automation” “opportunities”] does not render the claims patent eligible. 
	MPEP 2106.05(h) similarly cites “FairWarning” to state that monitoring audit log data relates to transactions or activities that are executed [here implemented] in a computer environment [here “from” and “to” “a user device”], represents a mere form of confining the use of the abstract idea to a particular technological environment, which again does not save the abstract idea from patent ineligibility. 
	Indeed, mere restatement of what was already determined as abstract idea 
by narrowing or reformulating the abstract idea [as argued here at Remarks 05/14/2021 p.21 ¶3 - p. 22 ¶ 2] is not enough to save the claims from patent ineligibility (“BSG Tech LLC v. BuySeasons, Inc., U.S. Court of Appeals, Federal Circuit, No. 2017-1980, August 15, 2018, 2018 BL 291291, 899 F.3d 1281”, p.1695 ¶ 5 further citing “SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, at*14, Fed. Cir. May 15, 2018”).
	In conclusion, Claims 1-3, 5-21 although directed to statutory categories (method” or process, “system” or machine, and “non-transitory computer-readable medium” or article of manufacture) they still recite or set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are not patent eligible. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), ¶1, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Claims 1, 10, 20 are amended independent claims, reciting among others  
	- “in executing the adjusted risk assessment methodology, inhibiting implementation of the automation opportunity when the adjustments to the risk factors, the factor weights, or the scoring matrix render the automation opportunity noncompliant with the code of regulations and the ruleset”.
	Examiner finds that the original disclosure merely precludes the implementation of the opportunity until approval is granted by risk / reward assessment module 203 (Spec ¶ [0024]), or until a user provides proof that the automation opportunity is compliant with the rules and/or regulations applicable to the automation opportunity (Spec. ¶ [0033]). At no point does Original Spec “inhibit” “the automation opportunity” “when the adjustments to the risk factors, the factor weights, or the scoring matrix render the automation opportunity noncompliant with the code of regulations and the ruleset” (bolded emphasis added). In fact Original Spec. ¶ [0039] 1st sentence teaches the opposite to Applicant’s assertion above, namely that “Users with the requisite permissions may adjust risk factor data corresponding to the automation opportunity after implementation of the automation opportunity”.
Examiner recommends that Applicant amend said claims in line with Spec. ¶ [0024], ¶ [0033]. 
	Claims 2, 3, 5-9, 21 are rejected based on rejected parent independent Claim 1. 
	Claims 11-19 are rejected based on rejected parent independent Claim 10. 
Clarification and/or correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) 
or at least describe or set forth the abstract idea except where strikethrough: “…assessing automation, comprising:” / “…assessing automation of a risk assessment methodology, the:”  
         - “receiving, 
(independent Claims 1, 10)
	
	- “determining a list / preliminary list of risk factors applicable to the automation opportunity based on the input data in response to executing the risk assessment methodology”; (Claims 1,10,20)  / “the preliminary list of risk factors includes factors associated with automation opportunity ” (independent Claim 20)
	
	- “determining a code of regulations and a ruleset that are applicable to the automation opportunity from a plurality of regulations and rulesets based on the list of risk factors determined to be applicable to the automation opportunity”; 
(independent Claims 1, 20);
	
	- “transmitting one or more risk inquiries associated with the automation opportunity from the system to the user device”;
(independent Claims 1, 10, 20);
        
	 - “receiving risk factor data in response to the one or more risk inquiries transmitted to the user device, the risk factor data corresponding to one or more risk factors, as applied to the automation opportunity, wherein each risk factor has associated risk inquiry and factor weight” (Claims 1,10,20);
        
	 - “based on the risk factor data and a scoring matrix, generating a risk score for each of the one or more risk factors” (independent Claims 1, 10, 20);
         
	- “based on the risk score for each of the one or more risk factors, calculating a risk grade for the automation opportunity” (independent Claims 1, 10, 20);
	
	- “transmitting the risk grade  (independent Claim 20); 
         
	- “performing the automation opportunity to record performance data related to the automation opportunity / ” (independent Claims 1, 10, 20);
         
	-“comparing the performance data to the risk grade to determine a variance between the list of risk factors / one or more risk factors / associated with the automation opportunity a realized risk from performance of the automation opportunity” (independent Claims 1, 10, 20); “
         	- “determining the risk grade calculated for the automation opportunity is inaccurate based on determining the variance from the comparison of the realized risk from the performance data to the risk grade”: “and” 
	
	- “adjusting the risk assessment methodology for implementing the automation opportunity by”:
		= “adjusting the one or more risk factors”;
		= “adjusting one or more of the factor weights”;
		= “adjusting the scoring matrix; or a combination thereof to modify the automation opportunity  
(independent Claims 1, 10, 20)
 	- “in executing the adjusted risk assessment methodology, inhibiting implementation of the automation opportunity when the adjustments to the risk factors, the factor weights, or the scoring matrix render the automation opportunity noncompliant 
(independent Claims 1, 10, 11)
	“with the code of regulations and the ruleset”
 	- “allow implementation of the automation opportunity when in compliance with the code of regulations and the ruleset” (independent Claim 1) 
	- “allow implementation of the automation opportunity when the adjustments to the risk factors, the factor weights, or the scoring matrix indicate the automation opportunity is in compliance with a code of regulations and a ruleset” (independent Claim 10)
	-  “comparing the modified list of risk factors with the code of regulations and the ruleset to determine compliance (independent Claim 20)
 	
	“further comprising: generating, based on the risk grade”, 
 “a numerical representation of a risk associated with the automation opportunity”, 
- “a graphical representation of the risk associated with the automation opportunity”, 
- “a list of one or more mitigation options associated with the automation opportunity”, or
- “a combination thereof”          (dependent Claims 2, 15)

	- “further comprising communicating the risk score to the user ”
(dependent Claims 3, 17)
	
	-“wherein each risk factor of the list of risk factors has associated category” 
(dependent Claim 4)
	 
	- “wherein the method includes the adjusting the one or more risk factors, and 
	
	- “wherein adjusting the risk factor(s) includes editing the risk inquiry associated with risk factor”                                (dependent Claim 5)

	- “wherein the code of regulations and the ruleset are revised periodically”
       (dependent Claim 6)
	- “determining whether the code of regulations or ruleset has been modified within a specified period of time”;
upon determining that a modification has occurred, identifying the modification to the code of regulations or ruleset” / “identifying any modifications to the code of regulations or ruleset and”;  
	- “determining whether the modification to the code of regulations or ruleset affects a threshold amount of the one or more risk factors”
(dependent Claims 7, 13)
	“based on the determining whether the modification to the code of regulations or ruleset affects the threshold amount of the one or more risk factors”: / “if a modification is determined to affect a threshold amount of risk factors”:
	- “adjusting the one or more risk factors”;
	- “adjusting one or more of the factor weights”;
	- “adjusting the scoring matrix; or a combination thereof”
(dependent Claims 8 and 14)
	“wherein the automation opportunity is a first automation opportunity, the method further comprising”:
	- “comparing the first automation opportunity to one or more additional automation opportunities” “and”
	- “conveying the comparison of the first automation opportunity to the one or more additional automation opportunities to the user”
(dependent Claim 9)
	 “wherein a number of risk inquiries is equal to a number of risk factors”
(dependent Claim 11)
	 “wherein each risk factor of the one or more risk factors is assigned to one of a plurality of categories, with each category having a category weight; and the determining the risk grade includes determining the risk grade based on the category weights”
(dependent Claim 12)
	“wherein the operations further include communicating” 
    - “a graphical representation of the risk associated with the automation opportunity”, 
    - “a list of one or more mitigation options associated with the automation opportunity”,
“or”
    - “both, to the user ”      (dependent Claim 16)
    - “comparing the risk grade of the automation opportunity with one or more calculated risk grades of one or more other automation opportunities” 
(dependent Claim 18)
	“wherein the automation opportunity is a first automation opportunity and the operations further comprise”:
	- “comparing the first automation opportunity to one or more additional automation opportunities”; “and”
	“based on the comparison of the first automation opportunity to one or more additional automation opportunities”:
		= “adjusting one or more risk factors”;
		= “adjusting one or more factor weights”;
		= “adjusting the scoring matrix”;
		= “communicating a list of mitigation options associated with the first automation opportunity to the user”; “or” “a combination thereof”   
(dependent Claim 19)
	“prior to generating the risk score”: 
	- “determining a map of one or more prior automation opportunities that are similar to the automation opportunity using ”; “and” 
	- “transmitting submitted responses to the one or more risk inquiries associated with the one or more prior automation opportunities 
(independent Claim 21)

---------------------------------------------------------------------------------------------------------------------
     Examiner follows a similar mapping of the claimed limitations to the abstract grouping as that of Final Act 05/07/2020 p.10-p.13 ¶2 reincorporated herein. Specifically, Examiner rediscovers that the character as a whole of the claims is still broad to describe or set forth fundamental economic practices and/or commercial interactions1 such as:
	- mitigating risk (preponderantly claimed here with respect to “determining” “risk”, “risk score”, “risk grade” etc &“mitigation options” with respect to “automation opportunity”)   
	- legal interactions (here “code of regulations and a ruleset” at independent Claims 1,10,20, dependent Claims 6-7, 13)  & commercial interactions (here “record performance data related to the automation opportunity” at independent Claims 1, 10, 20; “receive risk factor data from user” & “transmit risk inquirie(s) associated with the automation opportunity and one or more mitigation options associated with automation opportunity to the user”; - independent Claims 1,10,20; “transmit risk grade” - independent Claim 20, “communicate risk score to user” at dependent Claims 3, 17; “adjusting the factor(s), and wherein adjusting the one or more risk factors includes editing risk inquiry associated with the risk factor” at dependent Claim 5; “code of regulations & ruleset are revised periodically” at dependent Claim 6; “conveying comparison of 1st automation opportunity to one or more additional automation opportunities to the user” at dependent Claim 9);
	- managing interactions by following rules and instructions (here “allow” / “inhibit” “implementation of the automation opportunity” ”when” “compliant” / “noncompliant”  based on the “rules & regulations”). Such fundamental economic practices and/or commercial interactions are implementable through2 equally computed aided evaluation and judgment of “Mental Processes”3 [here “determining a map of prior automation opportunitie(s) that are similar to the automation opportunity”] and/or via “Mathematical Relationships” expressed in words4 [here “variance, score, weight, matrix”]. 
	Indeed, as per MPEP 2106.04(a)(2) III B,  a claim that encompasses a human performing the step(s) mentally with physical aids still recites a mental process. For example MPEP 2106.04(a)(2) III B cites “ CyberSource” where the Court determined that the step of “constructing a map of credit card numbers” remained abstract. 
	Thus, Examiner similarly reasons that “determining a map of one or more prior automation opportunities that are similar to the automation opportunity” of newly added
dependent Claim 21 should similarly be abstract when performed on a generic computer [MPEP 2106.04(a)(2)IIIC.1], in a computer environment [MPEP 2106.04(a)(2)IIIC.2] and/or using a computer as tool to perform a mental process [MPEP 2106.04(a)(2)IIIC.3], with the latter computer further investigated as additional element below.




	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [initially strikethrough above] are/is found, per MPEP 2106.05(f)(2), to merely apply the above abstract idea. For example Examiner points to MPEP 2106.05(a) I. which found that providing historical usage information while inputting data5 [here “input data”] is insufficient to show improvement in computer-functionality and thus integrate the abstract idea into practical application. 
	Indeed, per MPEP 2106.05(f)(2) use of computer to receive data [here “at the system” “receive” and “on the system from the user device”, “receiving” “input data” at independent Claims 1, 10, 20], store data [here “opportunity is stored in computer system” at independent Claims 1, 10, 20 and conditional “storing” at Claim 20], and transmit data6 [here “transmitting one or more risk inquiries associated with the automation opportunity from the system to the user device” at independent Claims 1, 10, 20; “transmitting submitted responses to the one or more risk inquiries associated with the one or more prior automation opportunities from the system to the user device” at dependent Claim 21; and “to the user device” “communicating the risk score” at dependent Claims 3, 17, and “to the user device” “communicating the risk score” at dependent Claim 17, and possibly “communicating a list of mitigation options associated with the first automation opportunity to the user” at dependent Claim 19] as well as performing other economic tasks [here “code of regulations and ruleset”, “mitigation options” etc.] represent mere examples of applying the abstract idea, which again do not integrate it into a practical application. The same rationale applies to requiring use of software to tailor [here “adjusting”] info [here “risks, weights, matrix”] and provide it to user on a generic computer7. Another example is remotely accessing user-specific information [here “input data”] through a mobile interface [here “user device”]8. 
9 similarly states that applying a mathematical algorithm on a computer [here “determining a map of one or more prior automation opportunities that are similar to the automation opportunity using a machine learning model” at dependent Claim 21] represents mere invocation of computers or machinery as a tool [here “using a machine learning model”] to perform an existing process [here “determining a map of one or more prior automation opportunities”].
	Examiner also points to MPEP 2106.05(h) to submit that narrowing the abstract idea [here decision making in “implementation” of “opportunity”] to a technological environment or field of use [here “automation opportunity”] also does not integrate the abstract idea into a practical application because here, similar to “Flook” supra, the argued elements update [here “adjust”] narrow or limit [here “risk factors”, “factor weights”, “scoring matrix”] to either perform or not [here “allow” or “inhibit”] the process steps [here “opportunity”]. As stated by MPEP 2106.05(h) although the applicant argued in “Flook” that limiting use of formula to petrochemical and oil-refining fields should make the claim eligible, the Supreme Court disagreed10. Here, a similar unpersuasive argument is raised with respect to “opportunity” being “automation opportunity”. Other example is presented by MPEP 2106.05(h) as limiting a combination of collecting information, analyzing it, and displaying certain [here “to the user device”] results of collection & analysis [here “risk inquiries”, “risk grade”, “risk score”, “graphical representation of risk”, “mitigation options”] to a particular technological environment11 [here “in the computer system”, “from / to the user device”with respect to “automation opportunity”]. The same applies to guaranteeing performance of transaction [here “perform automation opportunity / allow implementation of automation opportunity”] using a computer12 [here “computer system” & “user device”].
	Thus, there is a preponderance of evidence that no additional, computer-based elements integrate the abstract idea into a practical application. 




This judicial exception is not integrated into a practical application because as shown above, the additional computer-based elements [as initially strikethrough above] merely apply the already recited abstract idea and/or link the use of abstract idea to a field of use or technological environment, which similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f),(h), as options for evidence. Also assuming arguendo that additional evidence would now be required at Step 2B to demonstrate that the above combination of additional elements are well-understood routine and conventional, Examiner would also point to MPEP 2106.05(d). Specifically 
Original Spec ¶ [0001]: “Various embodiments of the present disclosure relate generally to systems and methods for implementing risk assessment models”. 
Original Spec ¶ [0017] “Various embodiments of the present disclosure generally relate to determining risk associated with an automation opportunity”.
Original Spec ¶ [0019] last two sentences: “Additionally, in this disclosure, the term "computer system" generally encompasses any device or combination of devices, each device having at least one processor that executes instructions from a memory medium. Additionally, a computer system may be included as a part of another computer system”.
Original Spec ¶ [0040] “In general, the present disclosure provides systems and methods for assessing automation. While the disclosure includes descriptions of exemplary methods and systems, it will be understood that the steps of each method and the components of each system may be combined in various combinations or permutations and/or may be mixed and matched. For example, a step from one exemplary method may be used in conjunction with one or more steps of any exemplary method, a component (e.g., subsystem) of a exemplary system may be configured to interface with one or more components of any exemplary system, and any exemplary method may utilize any exemplary system”.
Original Spec ¶ [0042] “Various components of the system described herein may include one or more computing devices. As shown in FIG. 5, such devices 500 may include a central processing unit (CPU) 520. CPU 520 may be any type of processor device including, for example, any type of special purpose or a general-purpose microprocessor device. As will be appreciated by persons skilled in the relevant art, CPU 520 also may be a single processor in a multi-core/multiprocessor system, such system operating alone, or in a cluster of computing devices operating in a cluster or server farm. CPU 520 may be connected to a data communication infrastructure 510, for example, a bus, message queue, network, or multi-core message-passing scheme”. 
Original Spec ¶ [0043] “Device 500 also may include a main memory 540, for example, random access memory (RAM), and also may include a secondary memory 530. Secondary memory 530, e.g., a read-only memory (ROM), may be, for example, a hard disk drive or a removable storage drive. Such a removable storage drive may comprise, for example, a floppy disk drive, a magnetic tape drive, an optical disk drive, a flash memory, or the like. The removable storage drive in this example reads from and/or writes to a removable storage unit in a well-known manner. The removable storage unit may comprise a floppy disk, magnetic tape, optical disk, etc., which is read by and written to by the removable storage drive. As will be appreciated by persons skilled17 Attorney Docket No.: 00212-0036-00000in the relevant art, such a removable storage unit generally includes a computer usable storage medium having stored therein computer software and/or data”. Etc.
- most importantly -
Original Spec ¶ [0046] “The hardware elements, operating systems and programming languages of such equipment are conventional in nature, and it is presumed that those skilled in the art are adequately familiar therewith”.
Original Spec ¶ [0053] “while some embodiments described herein include some but not other features included in other embodiments, combinations of features of different embodiments are meant to be within the scope of the invention, and form different embodiments, as would be understood by those skilled in the art. For example, in the following claims, any of the claimed embodiments can be used in any combination”.
Original Spec ¶ [0054] “Thus, while certain embodiments have been described, those skilled in the art will recognize that other and further modifications may be made thereto without departing from the spirit of the invention, and it is intended to claim all such changes and modifications as falling within the scope of the invention. For example, functionality may be added or deleted from the block diagrams and operations may be interchanged among functional blocks. Steps may be added or deleted to methods described within the scope of the present invention”. 

	MPEP 2106.05(d)(II) the following computer functions are well‐understood, routine, and conventional functions: 
* receiving or transmitting data over a network including by utilizing an intermediary computer to forward information (here as interaction between “system” & “user device”)
* gather statistics / electronic recordkeeping (preponderantly here with respect to “determining” “risk” “risk factor”, “risk score”, “risk grade” etc. and “mitigation options” with respect to “automation opportunity” and further with respect to “code of regulations and a ruleset” at independent Claims 1, 10, 20, dependent Claims 6-7, 13 etc.) followed by 
* arrangement  of such information into a hierarchy and performance repetitive calculations (here repeated “adjusting” of “risk factors”, “factor weights”, “scoring matrix”) including for determining an estimated outcome (here wherein the automation opportunity is 1st automation opportunity, the method further comprising”: “comparing the first automation opportunity to one or more additional automation opportunities and conveying the comparison of the first automation opportunity to the one or more additional automation opportunities to the user” at dependent Claim 9; “wherein the automation opportunity is a first automation opportunity and the operations further comprise: comparing the first automation opportunity to one or more additional automation opportunities; and based on the comparison of the first automation opportunity to one or more additional automation opportunities: adjusting one or more risk factors; adjusting one or more factor weights; “adjusting the scoring matrix”; “communicating a list of mitigation options associated with the first automation opportunity to the user; or a combination thereof” at dependent Claim 19) /
* sorting information (here “based on code of regulations and ruleset”  “determining which risk factors of a list of risk factors are applicable to an automation opportunity based on the risk factor data & scoring matrix, generating risk score for each of risk factor(s)”; “based on risk score for each of risk factor(s), calculating a risk grade for the automation opportunity”; “based on determination the variance from the comparison of performance data to risk grade: adjusting the risk factor(s); adjusting the factor weight(s); adjusting the scoring matrix; or a combination thereof” at independent Claims 1, 10, 20; “based on category weights” “determining risk grade” at dependent Claim 12; “based on risk grade, generating, numerical representation of a risk associated with the automation opportunity, a graphical representation of the risk associated with automation opportunity, a list of one or more mitigation options associated with the automation opportunity, or a combination thereof” at dependent Claims 2, 15; and similarly “based on determining whether modification to code of regulations or ruleset affects the threshold amount of the one or more risk factors”: / “if modification is determined to affect a threshold amount of risk factors: adjust the risk factor(s); adjusting the factor weight(s); “adjusting the scoring matrix; or a combination thereof” at dependent Claims 8 & 14; and similarly “based on comparison of first automation opportunity to additional automation opportunitie(s): adjusting risk factor(s); adjusting factor weight(s); adjusting scoring matrix; communicating a list of mitigation options associated with the first automation opportunity to user; or a combination thereof” at dependent Claim 19). 
	Finally, if additional evidence is still required to demonstrate for conventionality of “machine learning” as the additional element of dependent.  Examiner would point to the following publications:
	* US 20180284709 A1 ¶ [0031] 3rd sentence: “The machine learning server 150 applies a known machine learning algorithm or technique to generate a recommendation report that includes recommendations for changes to a task or process to make the task or process automatable by an automation engine”
	* US 20200074331 A1 teaching at ¶ [0004] “Automated systems which incorporate machine learning techniques are becoming more commonplace both in…work environments, including for example, self-driving cars, automated systems in electrical transmissions, recommender systems, and automated data analysis.
All of these do not provide significantly more when considered under MPEP 2106.05(d).
	In conclusion, Claims 1-3, 5-21 although directed to statutory categories (“method” or process, “system” or machine, “non-transitory computer-readable storage medium” or computer product) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the Claims 1-3, 5-21 are not patent eligible. 

Examining Claims with respect to prior art
- All grounds of prior art rejection(s) has been or have been overcome.  
Claims 1-3, 5-21 have overcome the prior art. The closest prior art was previously made on record with the Non-Final Rejection dated 02/17/2021. The closest prior art are:
	* Prasad et al, US 20200073639 A1 
	* Kapoor; Alok US 20060247943 A1 
	* Baker; Tamika M. US 20140236665 A1 
	* Abrahams et al, US 20050086090 A1.	Nevertheless, none of the prior art teaches either alone or in together with adequate rationales the combination of:   
	- “comparing the performance data to the risk grade to determine a variance between the list of risk factors associated with the automation opportunity in the system and a realized risk from performance of the automation opportunity”;
	- “determining the risk grade calculated for the automation opportunity is inaccurate based on determining the variance from the comparison of the realized risk from the performance data to the risk grade”; “and” 
	- “adjusting the risk assessment methodology for implementing the automation opportunity by: adjusting the one or more risk factors; adjusting one or more of the factor weights; adjusting the scoring matrix; or a combination thereof to modify the automation opportunity stored in the system”, “and”
	- “in executing the adjusted risk assessment methodology, inhibiting implementation of the automation opportunity when the adjustments to the risk factors, the factor weights, or the scoring matrix render the automation opportunity noncompliant with the code of regulations and the ruleset and allowing implementation of the automation opportunity when in compliance with the code of regulations and the ruleset”;
as recited in independent Claim1 and similarly recited in independent Claims 10, 26.
	Claims 2, 3, 5-9, 21 overcome the prior art by dependency to parent Claim 1.
	Claims 11-19 overcome the prior art by dependency to parent Claim 15. 
	To be clear the novelty (35 USC 102) and non-obviousness (35 USC 103) as reasoned above still pertains to features that are mostly abstract that do not render the claims patent eligible (35 USC 101). Simply said the novel and non-obviousness rationale above do not save the claims from patent ineligibility. 
Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
	* US 20160283293 A1 teaching Automation system for implementing a standardized design methodology for a process automation service
	* US 20190347586 A1 teaching Platform for evaluating and recommending process automations
	* US 20200019822 A1 teaching Evaluating impact of process automation on KPIs
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	July 28th, 2021 







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2106.04(a) II: abstract grouping “Certain Method of Organizing Human Activities”  
        2 MPEP 2106.04(a) “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings…”. 
        3 MPEP 2106.04(a)(2) III, B, MPEP 2106.04(a)(2) III. C. 2: Performing a mental process in a computer environment and MPEP 2106.04(a)(2) III. C. 3: Using a computer as a tool to perform a mental process.  
        4 MPEP 2106.04(a)(2)A.
        5 BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018);
        6 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) 
        7 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        8 Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)
        9  Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        10 Parker v. Flook, 437 U.S. 584, 198 USPQ 193, 196-198  (1978)
        11 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
        12 buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014).